DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the Claims, filed June 23, 2021 are acknowledged. Claims 1, 7, and 28 have been amended. Claim 29 has been cancelled. Claim 30 is newly added. No new matter has been added. Claims 1-11, 24, 26, 28 and 30 are allowed (see details below). 
Election/Restrictions
Claims 12 and 14-17 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to a method, there being no allowable generic or linking claim. Applicant timely elected Group I, directed to an aluminum-boron nitride nanotube composite, in the reply filed December 5, 2018. The response was treated without traverse (see office action mailed January 14, 2019), and therefore Examiner has subsequently cancelled Claims 12 and 14-17 as directed to the method, in regards to the allowance of Claims 1-11, 24, 26, 28 and 30 which are directed to the aluminum-boron nitride nanotube composite (see Examiner’s amendment below).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel Claims 12 and 14-17.

Reasons for Allowance
Claims 1-11, 24, 26, 28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1 and Claim 7, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1 and claim 7 (individually) with particular attention to the feature comprising “three-stage yielding and having about 400% increase in tensile strength compared to 
For example, references Wang (US 20150381020 A) and Lahiri 2009 (previously cited – See PTO-892 mailed October 4, 2019, “Dual strengthening mechanisms induced by carbon nanotubes in roll bonded aluminum composites”), teach increased strength with increased nanotube loading in Al composites (Wang, see Fig. 9 and para. [0019]; Lahiri 2009, see Fig. 5); however these references are directed to CNT loading rather than BNNT loading, and the respective loadings only increase the strength up to about 75% (Wang, see Fig. 9, 160 MPa for Al and 285Mpa for about 20wt% CNT) and 250% (see Fig. 5, “Al-9.5CNT shows a tensile strength of 97MPa, which is 250% increase from the tensile strength value of 28MPa for the foil without CNT” Pg. 266, Col. 2, Para. 2). Additionally, neither reference shows three-stage yielding (Lahiri 2009, see Fig. 4(a) which shows only one stage of yielding).
Similarly, Yamaguchi 2013 (cited by applicant in IDS filed September 24, 2016, “Utilization of multiwalled boron nitride nanotubes for the reinforcement of lightweight aluminum ribbons”) and Xue (previously cited and cited by Applicant in IDS filed September 24, 2016, “Aluminum matrix composites reinforced with multi-walled boron nitride nanotubes fabricated by a high-pressure torsion technique”) demonstrate that modifying loading ratio of BNNT in Al to increase the UTS, but do not disclose a 400% increase in UTS compared to the pure aluminum (Yamaguchi 2013, Fig. 3, 3wt% BNNT increases the strength of pure Al from 60MPa to 145 MPa which is only a ~142% increase; see Fig. 9a of Xue, showing pure Al with 200MPa UTS and Al-BNNT with UTS of up to 400MPa – only a 100% increase for 4.5vol% loading), nor three-stage yielding (Yamaguchi, see Fig. 3 which only shows two-stage yielding for the sample with 1wt%BNNT; Xue, see Fig. 9 which only shows one stage of yielding). 
Otsuka (US 20170073797 A) similarly discloses a BN-Al composite (“aluminum-based composite material…plurality of coarse crystal grains of pure aluminum….further includes a plurality of fine crystal 
Furthermore, Chen ("Deformation and damage mechanisms in fibre-reinforced aluminium alloy composites under tension") discloses three-stage yielding in an aluminum alloy composite with fiber reinforcement, but is silent towards the use of boron nitride nanotubes, and does not disclose a 400% increase in tensile strength from pure aluminum. Chen also does not offer any teaching or motivation for obtaining three-stage yielding.	Therefore, it would not be obvious to one of ordinary skill in the art that the Al-BNNT-Al composite material of Salimi in view of Boulanger, Smith, Lahiri, Xue and Powell, and in view of either or all of the above mentioned references Wang, Lahiri 2009, Yamaguchi 2013, Xue, Otsuka, or Chen, would have an increase of strength of 400% or more compared to pure aluminum and also exhibit three-stage yielding. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 20150381020 A): discloses similar AL-nanotube composites wherein nanotube loading can be tailored to increase the ultimate tensile strength.
Otsuka (US 20170073797 A): discloses a similar Al-BN composite with over 400% increase in tensile strength with the addition of fillers which include boron nitride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735